DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Titanium dioxide nanoparticles-coated aramid fiber showing enhanced interfacial strength and UV resistance properties” to Wang in view of “Synthesis of cadmium titanate powders by a sol-gel-hydrothermal method” to Zhang .
Regarding Claims 1-2, 4-8
	Wang teaches a method for modifying fibers with nanoparticles comprising preparing a composition from nanoparticle precursors such as metal alkoxides such as tetrabutyl titanate and subjecting the fibers to a hydrothermal treatment until the fibers are coated with the nanoparticles (Wang, abstract, introduction, section 2.1, 3.1). Wang teaches that the fibers are aramid fibers which are synthetic organic fibers which provide a substrate having ultra-high strength and modulus, good thermal and chemical resistance, light weight, long life cycle and outstanding insulation performance (Id.). 
Zhang teaches a method of synthetizing metal oxides from metal alkoxide precursors such as cadmium acetate and tetrabutyl titanate utilizing a combined sol-gel-hydrothermal method (Zhang, abstract, introduction, experimental). Zhang teaches that the hydrothermal 
Regarding Claim 3
	The prior art combination teaches that the primary component of the coating composition is acetic acid which possesses a pH of approximately 4.76 (Id). Therefore, the claimed limitation of possessing a pH of lower than 5 would naturally flow from the structure of the prior art.
Regarding the amount of solids within the gel, it should be noted that the percentage of solids content within a stable gel is a result effective variable.  As the solids content percentage increases, the material exhibits a greater viscosity and concentration of metal oxide precursor material.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the solids content of the stable gel since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the solids content in order to form a composition which provides optimal coating characteristics of viscosity and concentration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/VINCENT TATESURE/Primary Examiner, Art Unit 1786